Case 1:19-cv-00945-RDM Document5 Filed 04/03/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NILAB RAHYAR TOLTON et al, on

behalf of themselves and all others

similarly situated, No.

)
)
)
Plaintiffs,
)
Vi
)
JONES DAY, a General Partnership, )
Defendant. )
JANE DOE PLAINTIFFS’ NOTICE OF MOTION TO SEAL
PORTIONS OF THE RECORD
PLEASE TAKE NOTICE that Plaintiffs Jane Doe 1, Jane Doe 2, Jane Doe 3, and Jane Doe
4, by and through undersigned counsel, respectfully move this Court for an Order Granting Jane
Doe Plaintiffs’ Motion to Seal Portions of the Record. This Motion is based upon the memorandum
in support filed with it, the files and records in this action, and any further evidence or argument

that the Court may properly receive at or before a hearing.

Date: April 3, 2019

 

 

Deborah K. Marcuse (D.C. Bar No. 995380)
SANFORD HEISLER SHARP, LLP

111 S. Calvert Street, Ste. 1950

Baltimore, MD 21202

Telephone: (410) 834-7415

Facsimile: (410) 834-7425
dmarcuse@sanfordheisler.com

David W. Sanford (D.C. Bar No. 457933)
Russell L. Kornblith*

SANFORD HEISLER SHARP, LLP
1350 Avenue of the Americas, 31° Floor
New York, NY 10019
Case 1:19-cv-00945-RDM Document5 Filed 04/03/19 Page 2 of 2

Telephone: (646) 402-5650
Facsimile: (646) 402-5651
dsanford@sanfordheisler.com
rkornblith@sanfordheisler.com

*pro hac vice application forthcoming

Attorneys for Plaintiffs, the Proposed Classes,
and the Proposed Collective
